DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-7, 9-12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TAKADA et al ((US 5,958,281).
	Claims 1 and 6: Takada teaches a method of making lithium sulfide that is substantially identical to the instant process claim 6, which comprises step 1 which is heating lithium hydroxide monohydrate having an average particle size of 700 to 1200 m, which is well within the claimed range of 150-2000 m, to a reaction temperature of 250°C, which is well within the claimed range of 150-450°C, in an inert gas (argon) to remove water absorbed to the resulted anhydrous lithium hydroxide and water crystallization, and step 2, which is changing the gas to hydrogen sulfide, which is a sulfur source, and continuing the reaction for 60 minutes to obtain lithium sulfide. See Takada, column 5, lines 45-59. Takada does not report the particle size and BET specific surface area (“SSA”) of the resulted lithium sulfide; however, because the lithium sulfide is produced by a process identical to the process recited in the instant claim 6 as discussed immediately above, the lithium sulfide resulted from Takada process necessarily possesses the average particle size and BET SSA within the claimed range.  With regards to the impurity of the resulted lithium sulfide powder, oC.
	Claim 2: Takada teaches that the carbon or metallic elements do not remain in the resultant lithium sulfide (col. 3, last paragraph) and thus the solid electrolyte is completely free from carbon or metallic elements (paragraph bridging columns 3 and 4) . In other words, the conversion rate of the powder to sulfidic solid electrolyte is at least
90 wt%. This fact is also recognized by Applicant as disclosed in the instant specification (page 7, first two paragraphs). Therefore, the Li2S powder of Takada is expected to exhibit a conversion rate to sulfidic solid electrolytes of at least 90wt%.
	Claim 	 4: Takada process of making lithium sulfide is identical to the process recited in claim 6 as discussed above, and Takada states that the lithium sulfide is “completely free from carbon or metallic elements as an impurity” (Takada, paragraph 
	Claim 5: Applicant admits that the free-flowing property of the powder corresponds to an average particle size of 250-2000 m (instant specification, page 4, 4th paragraph). The lithium sulfide powder of Takada possess the same average particle size (700-1200 m), the same BET SSA and made by essentially the same process as that of the claimed invention as discussed in claims 1 and 6 above. Therefore, it is expected that the powder is free-flowing.
	Claim 7: The reaction in step 1 is 250°C (Takada, col. 5, lines 53-54) which is well within the claimed range of 200-400°C.
	Claim 9: Takada teaches changing the inert gas (Ar) to H2S gas in step 2 (Takada, col. 5, lines 54-58) which inherently covers a range from 0 vol% of Ar in 100 vol% of H2S (at the point of complete gas replacement) to 1 vol% of H2S in 99 vol% of Ar (during transitional period).
	Claims 10-11: Takada reports a flow rate of argon gas in step 1 at 1000 ml/min (column 5, lines 53-54). When argon is replaced with H2S, the flow rate is not explicitly mentioned which indicates that the flow rate remains the same at 1000 ml/min which is equivalent to 60 L/hour, which is well within the claimed range of 1 to 10,000 L/h and 10-1000 L/h.


	Claim 14: Takada teaches a reaction temperature of step 2 being set at 100 to 450°C (col. 12, lines 28-31 and Table 13), which is well within the claimed range of 20C to 450°C.
	Claim 15: Takada does not report the particle size and BET SSA of the resulted lithium sulfide; however, because the lithium sulfide is produced by a process identical to the process of the claimed invention as discussed in claims 1, 6, 7, 9-12, and 14 above, the lithium sulfide resulted from Takada process necessarily possesses the average particle size and BET SSA within the claimed range.
	Claim 17: Takada teaches a reaction temperature of step 2 being set at 200°C and 400°C (col. 12, lines 28-31, and Table 13, 3 and 5" rows).
	Claim 18: Takada teaches changing inert gas (Ar) to H2S gas in step 2 (Takada, col. 5, lines 54-58) which inherently covers a range from 0 vol% of Ar in 100 vol% of H2S (at the point of complete gas replacement) to 1 vol% of H2S in 99 vol% of Ar (during transitional period).
	Claim 20: Applicant admits that the free-flowing property of the powder corresponds to an average particle size of 250-2000 mm (instant specification, page 4, 4" paragraph). The lithium sulfide powder of Takada possess the same average particle size (700-1200 m), the same BET SSA and made by essentially the same process as
that of the claimed invention as discussed in claims 1 and 6 above. Therefore, it is
expected that the powder is free-flowing.

Response to Arguments
Applicant’s amendment and arguments have overcome the rejection based on Aburatani et al (US 2014/0227610).  Therefore, the rejection based on Aburatani is hereby withdrawn.  However, Applicant’s arguments are not persuasive for the reasons discussed above

Allowable Subject Matter
Claims 8, 13, 16 and 19 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter: The method of Takada is considered substantially similar to the claimed method
as discussed above; however, Takada fails to teach the process conditions as required
in the instant claims 8, 16 and 19. There is no guidance or suggestion that would have
made such process conditions obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 11, 2021